USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 1 of 14


               IN THE UNITED STATES DISTRICT COURT FOR THE
             NORTHERN DISTRICT OF INDIANA – HAMMOND DIVISION

DAVID RILEY                                 )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )       Case No.
                                            )
CURRIE MOTORS FORD OF VALPO,                )
CURRIE MOTORS, INC.,                        )
and LEO SFIKAS,                             )
                                            )
       Defendants.                          )

                                        COMPLAINT


       Plaintiff, David Riley, by and through his attorneys, PFEIFER MORGAN & STESIAK,

for his complaint against Defendants Currie Motors Ford of Valpo, Currie Motors Inc., and Leo

Sfikas states as follows:

                                         Introduction

       1.      Currie Motors Ford of Valpo (“Currie Ford”) is one of the most successful Ford

dealerships in Northern Indiana and the entire Midwest region. However, beneath its success and

sterling reputation, Currie Ford employees endure an environment of systemic sexual harassment

and rampant abuse under General Manager Leo Sfikas.

       2.      As a Currie Ford employee, David Riley was repeatedly abused by Sfikas and

other Currie Ford managers who dominated and degraded their subordinates using hazing and

threats of sexual violence.

       3.      After one workplace incident, Sfikas declared the penalty of “Death by

BUGANDA,” against David Riley on a text message thread involving several management level

employees. BUGANDA was an invented phrase that was understood to mean death by anal rape.


                                                1
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 2 of 14


Following this declaration, Sfikas and the other managers at Currie Ford dog-piled David Riley

with graphic descriptions of how they would brutally rape him to atone for his mistake.

       4.      Despite a thin veneer of “humor,” Sfikas reinforced the gravity of the threats,

stating “BUGANDA IS REAL RILEY” and “You will wish this was a mental mind fuck when

you smell the smoke.” This was consistent with other threats and intimidation such as when he

texted David a picture of his “throw away” gun and when he menacingly told him that he “knew

people” from Chicago who could hurt anyone who crossed him. On another occasion, Sfikas

sexually assaulted David Riley at work, groping his buttocks and genitals under the pretext of

“searching for drugs.” In yet another conversation shortly before David’s termination, Sfikas

threatened, “I’m probably gonna put my hands on you. Okay? I’m willing to go to jail and I’m

willing to get sued.”

       5.      Defendant Sfikas’ troubling managerial tactics were well known to Currie Ford.

Before managing the Valparaiso dealership, Sfikas had previously been removed and reassigned

from a different Currie dealership location based on similar allegations. However, because

Sfikas’ abusive workplace culture has proven to be immensely profitable to the company, Currie

Ford has chosen to look the other way. Despite knowing of the outrageous conduct suffered by

David Riley, Currie Ford management has failed to take any meaningful steps to prevent the

harassment from occurring.

                                      Jurisdiction and Venue

       6.      This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1367.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in this judicial district.




                                                   2
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 3 of 14


                                               Parties

       8.      Plaintiff David Riley is a resident of Porter County, Indiana.

       9.      Defendant Currie Motors Ford of Valpo is an Indiana for-profit corporation with

its principal place of business at 2052 Morthland Dr., Valparaiso, IN, 46385.

       10.     Defendant Currie Motors, Inc., the parent company and owner of Defendant

Currie Motors Ford of Valpo, is an Illinois for-profit corporation with its principal place of

business at 8401 W. Roosevelt Rd., Forest Park, IL 60130.

       11.     Defendant Leo Sfikas is an employee of Currie Motors Inc., and the General

Manager of Currie Motors Ford of Valpo and is a resident of Cook County, Illinois. At all times

relevant to the events at issue in this case, Defendant Sfikas was acting within the scope of his

employment.

                                             Allegations

       12.     In April 2017, David Riley was hired by Currie Ford as a service advisor at the

dealership location in Valparaiso, Indiana. Within months, David received a series of promotions

through the sales department and ultimately becoming the aftermarket or accessories manager at

Currie Ford.

       13.     In addition to his standard job responsibilities, David also became the go-to

person for large projects or tricky “odd job” tasks that fell outside of his job responsibilities.

Because of his industry and effort, David quickly ascended the company ranks at Currie Ford.

       14.     At all relevant times to this complaint, Defendant Leo Sfikas was an employee of

Currie Ford and was the General Manager of the Currie Ford dealership in Valparaiso as well as

two other locations in Illinois.




                                                   3
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 4 of 14


       15.       Sfikas had a troubled history with the company that included him being voted out

of a previous Currie dealership in Cook County, Illinois based upon the abusive and hostile work

environment which was fostered under his leadership.

       16.       Despite his checkered history, Leo Sfikas’ abusive management style was

immensely profitable to Currie Ford. Thus, rather than being fired or disciplined, Currie Ford

simply reassigned Sfikas to different dealerships within the company, including Currie Motors

Ford of Valpo.

       17.       Following that reassignment, Currie Ford’s deliberate indifference paid off

handsomely as the Valparaiso dealership became one of the most profitable Ford dealerships in

Northern Indiana and the entire Midwest United States. All the while, Sfikas’ abusive

management tactics continued unabated with the tacit approval of company leaders.

       18.       Moreover, Currie Ford instituted a rigid chain-of-command hierarchy whereby

employees were largely prohibited from reporting any abuses to other corporate personnel above

Leo Sfikas and the other supervisors of Currie Ford. The contact information of corporate staff

was withheld from lower level employees, and employees’ contacts with the corporate office

were closely monitored and harshly sanctioned if the chain of command was not honored.

       19.       Because all reporting flowed through him, Leo Sfikas acted with impunity, and

his well-known penchant for abuse was a harsh reality for employees of Currie Ford.

       20.       Despite Sfikas’ abusive tactics, David Riley’s earnest approach earned him a

series of rapid promotions and favorable recognition from Currie Ford managers. However, as

his responsibilities grew, so too did the severity of harassment that he experienced from Sfikas.

       21.       By early 2020, the harassment had intensified to a point where even small

mistakes were disciplined with searing vitriol. In January a dispute arose over the condition of a



                                                  4
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 5 of 14


used car that was scheduled for work at the dealership. After David notified him of the issue,

Sfikas lashed out at him:




       22.     In person, things were no better as Sfikas would often go out of his way to belittle

and demean David. On one occasion, Sfikas cornered David in a back area of the dealership and

performed a pat-down search to “look for drugs.” During the “search,” Sfikas physically

assaulted David by groping his genitals and buttocks. Only when another employee came upon

the scene was David released and permitted to go back to his responsibilities.

       23.     This sort of physical domination and abuse was part and parcel of Leo Sfikas’

treatment of Currie Ford employees. As the general manager, Sfikas was responsible for the

implementation and enforcement of anti-harassment policies. However, Sfikas instead used that

power to carry out further abuse and harassment of his male employees.


                                                5
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 6 of 14


       24.     On one occasion, after a female cashier made a complaint about sexual

harassment, Sfikas called a meeting with his male employees in a small, cramped office. Without

saying a word, Sfikas pulled down his pants and exposed his buttocks to the group. Then, he

walked over to the offending employee, grabbed him by the genitals and said “How do you like

it, motherfucker?” After that he began shoving other employees who were also involved in the

incident.

       25.     Despite being in a room full of managers and supervisors, no one intervened to

put a stop to this inappropriate behavior because Sfikas was universally feared by the employees

at Currie Ford. Sfikas intentionally cultivated this fear. In one text message, Sfikas texted David

a picture of his “throw away” gun – an image of a handgun with no discernible serial number.

On another occasion, Sfikas menacingly described how he “knew people” from Chicago,

suggesting that he could engage those folks to do harm to anyone who crossed him.

       26.     The centerpiece of Sfikas’ regime of intimidation and harassment revolved around

the punishment of “Buganda.” At Currie Ford, “Buganda” is widely understood as an invented

term for death by anal rape. In meetings and in group messages, Buganda was proposed as the

ultimate punishment for the male staff at Currie Ford. Buganda was not used as a disciplinary

threat against female employees at Currie Ford.

       27.     As Sfikas’ treatment of David worsened, the punishment of Buganda was

increasingly invoked to humiliate and degrade David in the eyes of his coworkers.

       28.     In August 2020, following a relatively benign mix-up where a customer

mistakenly believed that David had promised her free car washes, Sfikas publicly declared

“Death by BUGANDA” against David. The text message thread, which featured several




                                                  6
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 7 of 14


managers and supervisors at Currie Ford, quickly devolved into a stream of graphic messages

detailing how David would be raped by his coworkers:




                                              7
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 8 of 14


       29.    Amid these messages, David tried to defend his actions with the customer. But his

responses were ignored and the onslaught continued:




       30.    After pleading his case, David also tried to assuage his coworkers’ animosity by

pretending to play along stating that he was “preparing mentally” for his impending punishment.

Sfikas immediately snapped back: “You will wish this was a mental mind fuck when you smell

the smoke.”

       31.    All the while, David’s co-workers continued to pepper the thread with rape-

related internet memes and gifs including images from the movie Deliverance. The harassment

carried into the next work week with David’s co-workers making sexual comments at him

throughout the workday. David’s only reprieve from the harassment was to avoid his coworkers

altogether.

       32.    Following this incident, Sfikas continued to mistreat David. In October 2020,

following an incident involving a misplaced customer credit card, Sfikas launched yet another

                                               8
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 9 of 14


tirade against David in which he concluded: “Fact is you kept telling [Sales Manager Adam

Hernandez] that you had control of the customer but you did not. Your bullshit spin didn’t work.

Now it’s BUGANDA TIME. Stick to your bullshit story and see how well it works for you.”

       33.     Just days later, Sfikas again attacked David without justification. During a phone

call, Sfikas threatened that “I’m probably gonna put my hands on you. Okay. I’m willing to go to

jail and I’m willing to get sued.” In a related text message thread with Sfikas and another Currie

Ford supervisor, David defended his work ethic and called out Sfikas’ abuse. Sfikas responded

“FUCK YOU[.] Your disrespect for my wishes it’s fucking despicable. … Stop turning the tables

around. Permission granted quit or I will fire you.”

       34.     Because of Leo Sfikas’ relentless sexual and psychological harassment David

Riley has experienced pain, suffering and emotional distress. David was unlawfully and

unjustifiably forced out of his successful career at Currie Ford of Valpo. As a result, David faces

great financial uncertainty from lost wages and diminished earning capacity.

       35.     Despite the widespread knowledge and awareness of Sfikas’ abuse and

harassment, Currie Ford failed to take any reasonable steps to prevent that abuse from

happening. By failing to act, Currie Ford effectively ratified Sfikas’ misconduct such that it

became the official policy of Currie Ford.

       36.     Following his complaints and the announcement of his resignation, David Riley

was temporarily retained on the payroll while Currie Ford conducted an internal investigation of

the matter. However, after a short period, before the outcome of the investigation was revealed,

Currie Ford terminated David Riley.




                                                 9
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 10 of 14


                                            COUNT I
                                 Title VII – Sexual Harassment
                                         All Defendants

       37.     Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.

       38.     As described more fully above, Defendant Leo Sfikas and other managerial staff

of Currie Ford, were David Riley’s supervisors and had the ability to affect the conditions of

David Riley’s employment at Currie Ford.

       39.     Directly and indirectly under their supervision, David Riley suffered sexual

harassment in the form of verbal threats and physical assault.

       40.     This abuse and harassment was unwelcome and was done willfully or with

reckless disregard of David Riley’s rights.

       41.     This abuse and harassment occurred because David Riley is a male and the

official pattern and practice at Currie Ford sanctioned the sexual harassment and degradation of

male employees. Furthermore, without such pattern and practice of discrimination against men,

the sexual harassment and abuse would not have occurred.

       42.     The above described harassment was sufficiently severe or pervasive that a

reasonable person in David Riley’s position would find his work environment to be hostile or

abusive. At the time the harassment occurred, David Riley believed that the conduct made his

work environment hostile and abusive.

       43.     Defendant Leo Sfikas and the managers of Currie Ford knew or should have

known about the conduct and did not take reasonable steps to prevent the harassment from

occurring.




                                                 10
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 11 of 14


       44.     David Riley suffered adverse employment actions from Defendants in that he was

terminated and/or constructively discharged because Defendants’ conduct made his working

conditions so intolerable that a reasonable person in his position would have had to quit.

       45.     As a result of Defendants’ unlawful and unjustified conduct, David Riley has

experienced pain, suffering, emotional distress, lost income and diminished future earning

capacity.

                                            COUNT II
                                      Title VII – Retaliation
                                          All Defendants


       46.     Plaintiff incorporates all paragraphs of this complaint as if fully set forth herein.

       47.     David Riley engaged in protected activity when he notified Currie Ford of his

complaints and announced his intent to resign if those issues were not adequately addressed.

       48.     After learning of David Riley’s complaints, Currie Ford temporarily retained

David Riley on the payroll in order to investigate the matter. Before the investigation was

completed, Currie Ford swiftly reversed itself and terminated David Riley.

       49.     Defendants terminated David Riley because he engaged in protected activity

when he complained to Defendants about the systemic sexual harassment he endured.

       50.     Defendants would not have terminated David Riley if he had not engaged in

protected activity.

       51.     As a result of Defendants’ unlawful and unjustified conduct, David Riley has

experienced pain, suffering, emotional distress, lost income and diminished future earning

capacity.

                                         COUNT III
                              Indiana State Law – Sexual Battery
                                        All Defendants

                                                 11
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 12 of 14



       52.     Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.

       53.     Defendant Leo Sfikas used physical force against David Riley when he sexually

assaulted him and groped his buttocks and genitals. This physical force was a harmful and

offensive contact and was done without the consent of David Riley.

       54.     The physical force used against David Riley was unreasonable, unnecessary and

unjustified by the totality of the circumstances.

       55.     The use of physical force was done in an intentional, willful and wanton manner,

with a reckless disregard for the safety of David Riley.

       56.     As a result of the battery committed by Defendant Leo Sfikas, David Riley

experienced pain, suffering and emotional distress.

       57.     At all times relevant to this lawsuit, Defendant Leo Sfikas acted within the scope

of his employment with Currie Ford who is liable under the theory of respondeat superior.

                                        COUNT IV
               Indiana State Law – Intentional Infliction of Emotional Distress
                                       All Defendants

       58.     Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.

       59.     As alleged above, Defendant Sfikas’ conduct was extreme, outrageous, beyond all

possible bounds of decency, and is conduct that is regarded as atrocious and utterly intolerable in

a civilized community.

       60.     This conduct was done with an intent to cause emotional distress and/or with a

knowledge that emotional distress was substantially certain to occur.

       61.     As a result of Defendant Leo Sfikas’ conduct, David suffered emotional distress

and damages of a personal and pecuniary nature.




                                                    12
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 13 of 14


       62.     At all times relevant to this lawsuit, Defendant Sfikas acted within the scope of

his employment with Currie Ford who is liable under the theory of respondeat superior.

                                         COUNT V
                Indiana State Law – Negligent Infliction of Emotional Distress
                                      All Defendants

       63.     Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.

       64.     As alleged above, Defendant Leo Sfikas’ conduct was extreme, outrageous,

beyond all possible bounds of decency, and is conduct that is regarded as atrocious and utterly

intolerable in a civilized community. In other words, Defendants failed to conform their conduct

to that of a reasonable person.

       65.     This conduct was done with an intent to cause emotional distress and/or with a

knowledge that emotional distress was substantially certain to occur.

       66.     As a result of Defendant Sfikas’ conduct, plaintiff suffered emotional distress and

damages of a personal and pecuniary nature.

       67.     At all times relevant to this lawsuit, the individual Defendant Sfikas acted within

the scope of his employment with Currie Ford who is liable under the theory of respondeat

superior.

                                         COUNT VI
                          Indiana State Law – Retaliatory Discharge
                                        All Defendants

       68.     Plaintiff incorporates all paragraphs of this Complaint as if fully set forth herein.

       69.     David Riley engaged in protected activity when he notified Currie Ford of his

complaints and announced his intent to resign if those issues were not adequately addressed.




                                                 13
USDC IN/ND case 2:21-cv-00082-TLS-JPK document 1 filed 03/04/21 page 14 of 14


       70.     After learning of David Riley’s complaints, Currie Ford temporarily retained

David Riley on the payroll in order to investigate the matter. Before the investigation was

completed, Currie Ford swiftly reversed itself and terminated David Riley.

       71.     Defendants terminated David Riley because he engaged in protected activity

when he complained to Defendants about the systemic sexual harassment he endured.

       72.     Defendants would not have terminated David Riley if he had not engaged in

protected activity.

       73.     As a result of Defendants’ unlawful and unjustified conduct, David Riley has

experienced pain, suffering, emotional distress, lost income and diminished future earning

capacity.

       WHEREFORE, Plaintiff David Riley, requests that this Court enter a judgment in his

favor and against Defendants Currie Motors Ford of Valpo, Currie Motors, Inc., and Leo Sfikas,

awarding compensatory damages, punitive damages, attorneys’ fees and costs, and any other

relief this Court deems just and appropriate.

                                          Jury Demand

       Plaintiff David Riley, hereby demands a trial by jury pursuant to Rule 38(b) of the

Federal Rules of Civil Procedure on all issues so triable.


Dated: March 1, 2021                            Respectfully submitted,

                                                       /s/ Daniel H. Pfeifer
                                                       Daniel H. Pfeifer (5720-71)
                                                       Peter D. Hamann (34615-45)
                                                       Attorneys for Plaintiff
                                                       PFEIFER, MORGAN & STESIAK
                                                       53600 North Ironwood Drive
                                                       South Bend, Indiana 46635
                                                       Telephone: (574) 272-2870


                                                  14
